Citation Nr: 1242973	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from April 1976 to July 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran has PTSD as the result of in-service sexual assault.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f).  

The March 1975 entrance examination record reflects the Veteran's history of using marijuana in 1972.  A January 1976 service personnel record indicates that the Veteran was punished under Article 15 for striking another soldier.  A November 1976 service personnel record indicates that the Veteran was punished under Article 15 for failure to report to his appointed place of duty on two occasions.   An August 1976 service personnel record indicates that the Veteran was punished for wrongfully having possession of marijuana.  

A February 1977 service personnel record indicates that the Veteran received a punishment under Article 15 for "wrongful and unlawful" possession of a switchblade knife.  A March 1977 treatment record indicates that the Veteran had a strong smell of alcohol on his breath.  A May 1977 service personnel record indicates that it was requested that the Veteran receive an Article 15 punishment for failure to report to his place of duty at the appointed time.  The record notes that the Veteran was counseled on numerous occasions for similar offenses and that his "repeated acts of misconduct cannot be tolerated."  The Veteran appealed the proposed punishment, contending that his failure to report on time did not warrant such a harsh punishment.  He added that he was late because of alcohol and drug abuse and had turned himself in to the "CDAC and was "trying to better himself."   A May 1977 treatment record indicates that the Veteran was referred to rehab for improper use of cannabis.  An August 1977 examination record reflects the Veteran's negative history as to frequent trouble sleeping, loss of memory or amnesia, nervous trouble, or depression or excessive worry.  Clinical examination revealed normal psychiatric findings.  A subsequent August 1977 "Report of Mental Status Evaluation" indicates that the Veteran had no significant mental illness.  A September 1977 service personnel record indicates that the Veteran received a punishment under Article 15 for failure to report to his appointed place of duty on two occasions.  

A Special Court-Martial was convened in January 1978.  The Veteran was found guilty of multiple violations of the Uniform Code of Military Justice in September 1977, namely failure to report at the appointed time, being disrespectful in language toward his superior-noncommissioned officer, willfully disobeying a lawful order, and being absent without leave for approximately six days.  The Veteran was ordered to confinement at hard labor and forfeiture of pay.  

 A March 1979 service personnel record indicates that the Veteran received a punishment under Article 15 for failure to report to his appointed place of duty and "willful" destruction of a worksheet board.  A March 1979 Medical History reflects the Veteran's negative history as to drug or alcohol problems.  April 1979 service personnel records indicates that the Veteran received a punishment under Article 15 for "acting like [he] wanted to fight" another service-member and violating an order by having physical contact and socializing with a female soldier.  A June 1979 service personnel record indicates that the Veteran's commanding officer filed a "bar to reenlistment certificate."  The commanding officer reported that the Veteran demonstrated actions detrimental to the maintenance of good order and discipline of the unit, that the Veteran's habitual minor misconduct, vacations of suspensions, and counseling statements had required frequent corrective or disciplinary action, and that he had received a special court-martial conviction.  The commanding officer found the Veteran "failed to measure up to and maintain Army standards," and "demonstrated an unadaptability and unsuitability for continued service."  The Veteran underwent another Court-Martial proceeding in June 1979.  At that time, he was found guilty of multiple violations of the Uniform Code of Multiple Justice in June 1979, namely failure to report at the appointed time, stealing sandwiches, and willfully disobeying a lawful order.  He was ordered to confinement at hard labor and forfeiture of pay.  

A March 1992 VA treatment record reflects the Veteran's history that he had trouble in high school with drinking and quit his senior year of high school.  He reported that he was in trouble with alcohol in the service and "just barely got an honorable discharge."  The Veteran also reported marijuana use in the past and indicated that he "did not see it as a drug."  The record notes that the Veteran was referred to the Substance Abuse Treatment Program.  An April 1992 substance abuse treatment program record reflects diagnoses of alcohol dependence, marijuana abuse, and inadequate personality disorder.  The record notes that the Veteran's "weaknesses" included that he was "easily swayed by others and tended to be compulsive."  

A February 2003 VA treatment record reflects the Veteran's history of military sexual trauma.  He reported that he was at a bar and drunk and the "next thing he knew he was being raped."  The record notes that the Veteran was "visibly shaken" when telling the story.  The record reflects a finding that the Veteran presented an "intense trauma while in the military" and "possible untreated [posttraumatic stress disorder."]  

October 2008 VA treatment records reflect the Veteran's history that he was raped at the age of seventeen, while in the army.  He reported that he had been "messed up" since that trauma and indicated that he had a substance abuse problem since the incident.  He explained that he began drinking alcohol as a teenager but his drinking became problematic after he was raped during Basic Training.  The records indicate that the Veteran reported "symptoms consistent with PTSD" since the trauma and reflect diagnoses of PTSD, alcohol dependence, depressive disorder (rule out major depressive disorder with psychotic features), rule out alcohol induced psychotic disorder, and rule out alcohol induced mood disorder, rule out malingering.  

Subsequent VA treatment records reflect continued, consistent histories of an in-service sexual assault, and April and September 2011 VA treatment records reflect diagnoses of "PTSD/MST" which the Board interprets as a diagnosis of PTSD based on military sexual trauma.  

The Veteran is competent to report in-service sexual assault and the Board finds this history is credible, particularly the evidence of behavioral problems during service, as evidenced by the numerous Article 15s and the Court Martials in service and, significantly, the fact that the initial history of assault in 2003 was provided for treatment purposes and was not in conjunction with a claim for compensation.  Cf. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board acknowledges that the evidence indicates that the Veteran had problems with alcohol use and that he used marijuana prior to service.  See March 1992 treatment record.   The Veteran's history of increasingly problematic substance abuse during service is consistent with the record, and based on this history and the diagnoses of PTSD based on military sexual trauma, and giving the Veteran the benefit of the doubt, the Board finds service connection is warranted.  As the decision grants the appeal, there is no need to discuss compliance with the duties to notify and assist.   


ORDER

Service connection for PTSD is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


